ORDER
Larry Oruta appeals from the dismissal of his civil complaint for failure to state a claim for relief. We dismiss the appeal.
Oruta purported to bring a class-action lawsuit on behalf of himself and one other, raising disparate allegations in which he alludes to deficiencies in state proceedings for workers’ compensation, an unlawful arrest, and exposure to asbestos in county jail. The district court described the complaint as “incomprehensible,” dismissed it without prejudice for failure to state a claim for relief, and identified other defects relating to Oruta’s attempt to bring a class action. Oruta amended his complaint, restyling it as one under 42 U.S.C. § 1983 and naming only himself as the plaintiff. The district court concluded that Oruta had not cured the deficiencies identified in its earlier order and dismissed the suit with prejudice.
On appeal Oruta contests the district court’s ruling and insists that he rectified the court’s concerns by dropping his fellow plaintiff and abandoning his attempt to pursue a class action. Oruta may have fixed those two issues, but he has not articulated any reason to disturb the district court’s conclusion that the allegations in his amended complaint do not give rise to any cognizable federal claim. Because Oruta fails to illuminate how his amended complaint alleges sufficient facts to state a plausible claim for relief, we are left with nothing to review and thus dismiss the appeal. See Fed. R.App. P. 28(a)(8)(A); Ball v. City of Indianapolis, 760 F.3d 636, 645 (7th Cir.2014); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001).
APPEAL DISMISSED.